The Court
(not deciding on its power to coerce the judge of an inferior court to seal and allow- a bill of exceptions regularly tendered, and containing the whole truth of the case, and admitting, hut not deciding, that the bill of exceptions in this case ought to have been sealed and allowed by the judge of the district court, and is now part of the record) is of opinion that the weight of evidence, exhibited in the said bill of exceptions, supports the verdict; and that the said evidence, being contradictory, was most proper for the consideration of the jury. The judgment of the district court is therefore affirmed.